DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 20-24 objected to because of the following informalities:
In claim 1, the limitation “emitting an ultrasound signal” in line 9 should be changed to “emitting the ultrasound signal”.
In claim 20, the limitation “the variation at least two orders of magnitude less” should be changed to “the variation being at least two orders of magnitude less” similar to claims 7-11.
In claim 21, the limitation “the variation at least three orders of magnitude less” should be changed to “the variation being at least three orders of magnitude less” similar to claims 7-11.
In claim 22, the limitation “the variation at least four orders of magnitude less” should be changed to “the variation being at least four orders of magnitude less” similar to claims 7-11.
In claim 23, the limitation “the variation at least five orders of magnitude less” should be changed to “the variation being at least five orders of magnitude less” similar to claims 7-11.
being at least six orders of magnitude less” similar to claims 7-11.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 13 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation “the at least one ultrasound transducer” in lines 6-7. However, no “at least one ultrasound transducer” has previously been set forth. For examination purposes, this limitation will be interpreted as reciting “at least one ultrasound transducer”.

Regarding claim 1, claim 1 recites the limitation “the ultrasound signal” in line 7. However, no “ultrasound signal” has previously been set forth. For examination purposes, this limitation will be interpreted as reciting “an ultrasound signal”.
Regarding claim 1, claim 1 recites the limitation “the marker” in line 16. However, no “marker” has previously been set forth. For examination purposes, this limitation will be interpreted as reciting “a marker”.

Regarding claim 12, claim 12 recites the limitation “a nominal pulse frequency”. There is unclear antecedent basis for this limitation in the claim. It is unclear how this nominal pulse frequency relates to the previous nominal pulse frequency previously set forth. Claim 1 already requires a variation from the nominal pulse frequency so is this requiring deviation from some different pulse frequency? Clarification is required. For examination purposes a reference disclosing some sort of variation in frequency will be interpreted as disclosing this limitation in the claim.

Regarding claim 13, claim 13 recites the limitation “a nominal pulse frequency”. There is unclear antecedent basis for this limitation in the claim. It is unclear how this nominal pulse frequency relates to the previous nominal pulse frequency previously set forth. Claim 1 already requires a variation from the nominal pulse frequency so is this requiring deviation from some different pulse frequency? Clarification is required. For examination purposes a reference disclosing some sort of variation in frequency will be interpreted as disclosing this limitation in the claim.

Regarding claim 26, claim 26 recites the limitation “a nominal pulse frequency”. There is unclear antecedent basis for this limitation in the claim. It is unclear how this nominal pulse frequency relates to the previous nominal pulse frequency previously set 

Regarding claim 27, claim 27 recites the limitation “a nominal pulse frequency”. There is unclear antecedent basis for this limitation in the claim. It is unclear how this nominal pulse frequency relates to the previous nominal pulse frequency previously set forth. Claim 14 already requires a variation from the nominal pulse frequency so is this requiring deviation from some different pulse frequency? Clarification is required. For examination purposes a reference disclosing some sort of variation in frequency will be interpreted as disclosing this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4, 7-17, 20-24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kamaya et al. (Kamaya et al., Twinkling artifact on color Doppler sonography: dependence on machine parameters and underlying cause, AJR Am J Roentgenol. 2003 Jan;180(1):215-22. doi: 10.2214/ajr.180.1.1800215., hereafter Kamaya) and Parish (US20180280111).
Regarding claim 1, Kamaya discloses a method of operation in an ultrasound system (Kamaya, Pg 216, Col 1, Para 1; “All scanning was performed using an HDI 5000 sonography machine (Philips Medical Systems, Bothell, WA) with an L 10–5 linear array probe fixed in a ring clamp.”), the method comprising:
generating a drive signal having a nominal pulse repetition frequency (Kamaya, Pg 216, Col 1, Para 2; “Doppler frequency was 6 MHz”);
introducing a variation from the nominal frequency into the drive signal, the variation being at least one order of magnitude less than the nominal pulse repetition frequency (Kamaya, Pg 216, Col 3, Para 3; “Machine settings were systematically varied, and color Doppler images and spectral images were obtained. [...] At each Doppler gain setting, pulse repetition frequency settings were varied from 1250 to 10,000 Hz, like those for the stones”) (Kamaya, Pg 216, Col 1, Para 2; “At each increment of color-write priority, the pulse repetition frequency values of 700, 1000, and 1500 Hz were recorded”);
supplying the drive signal with the introduced variation to the at least one ultrasound transducer to cause the at least one ultrasound transducer to emit the ultrasound signal having the variation from the nominal pulse repetition frequency (Kamaya, Pg 216, Col 3, Para 3; “Machine settings were systematically varied, and color Doppler images and spectral images were obtained. [...] At each Doppler gain setting, pulse repetition frequency settings were varied from 1250 to 10,000 Hz, like those for the stones”) (Kamaya, Pg 216, Col 1, Para 2; “At each increment of color-write priority, the pulse repetition frequency values of 700, 1000, and 1500 Hz were recorded”);
emitting an ultrasound signal via at least one ultrasound transducer, the emitted ultrasound signal having a varied pulse repetition frequency, the varied pulse repetition frequency representing the variation from the nominal pulse repetition frequency (Kamaya, Pg 216, Col 3, Para 3; “Machine settings were systematically varied, and color Doppler images and spectral images were obtained. [...] At each Doppler gain setting, pulse repetition frequency settings were varied from 1250 to 10,000 Hz, like those for the stones”) (Kamaya, Pg 216, Col 1, Para 2; “At each increment of color-write priority, the pulse repetition frequency values of 700, 1000, and 1500 Hz were recorded”);
receiving a return signal via the at least one ultrasound transducer (Kamaya, Pg 216, Col 3, Para 4; “Evaluation was performed using spectral imaging. Interrogation points were chosen in those areas that showed twinkling artifact on color Doppler sonography”);
detecting a resonance of at least a portion of the marker induced by the ultrasound signal in the received return signal as a twinkling artifact in a color Doppler mode of operation of the ultrasound system (Kamaya, Pg 216, Col 3, Para 4; “Evaluation was performed using spectral imaging. Interrogation points were chosen in those areas that showed twinkling artifact on color Doppler sonography”); and
localizing a point in bodily tissue based at least in part on the twinkling artifact in a color Doppler mode of operation (Kamaya, Pg 216, Col 3, Para 4; “Evaluation was performed using spectral imaging. Interrogation points were chosen in those areas that showed twinkling artifact on color Doppler sonography”).
Kamaya does not disclose wherein a marker is localized in bodily tissue based at least in part on the twinkling artifact in a color Doppler mode of operation.
In an analogous Doppler ultrasound twinkling artifact localization field of endeavor Parish discloses wherein a marker is localized in bodily tissue based at least in part on a twinkling artifact (Parish, Para 4; “imaging the biopsy site marker using Doppler sonography, and identifying the marker based on twinkling artifact appearing on the Doppler sonography”) in a color Doppler mode of operation (Parish, Para 19; ““Doppler aliasing artifact” (hereinafter referred to as “twinkling artifact”)—a color phenomenon visible on Doppler ultrasound. Color Doppler mode in clinical diagnostic ultrasound is traditionally used to detect motion, particularly blood flow”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kamaya wherein a marker is localized in bodily tissue based at least in part on the twinkling artifact in a color Doppler mode of operation in order to enable medical practitioners to identify the biopsied area at a later time as taught by Parish (Parish, Para 14).

Regarding claim 2, Kamaya as modified by Parish above disclose all of the limitations of claim 1 as discussed above.
Kamaya as modified by Parish above further discloses wherein introducing the variation into the drive signal is in addition to any variation resulting from clock jitter, if any, of a master oscillator (Kamaya, Pg 221, Col 1, Para 2; discussing the presence of jitter in the system due to machine noise which is separate from the previously discussed variation; “The variations of this error frequency were largely independent of pulse repetition frequency”).

Regarding claim 3, Kamaya as modified by Parish above disclose all of the limitations of claim 2 as discussed above.
Kamaya as modified by Parish above further discloses wherein introducing the variation into the drive signal includes introducing a defined variation in pulse repetition frequency into the drive signal (Kamaya, Pg 221, Col 3, Para 3; discussing changing the pulse repetition frequency to a plurality of different frequencies over time; “Machine settings were systematically varied, and color Doppler images and spectral images were obtained. [...] At each Doppler gain setting, pulse repetition frequency settings were varied from 1250 to 10,000 Hz, like those for the stones”).

Regarding claim 4, Kamaya as modified by Parish above disclose all of the limitations of claim 2 as discussed above.
Kamaya as modified by Parish above further discloses wherein introducing a defined variation in pulse repetition frequency into the drive signal includes introducing a (Kamaya, Pg 221, Col 3, Para 3; discussing changing the pulse repetition frequency to a plurality of different frequencies over time; “Machine settings were systematically varied, and color Doppler images and spectral images were obtained. [...] At each Doppler gain setting, pulse repetition frequency settings were varied from 1250 to 10,000 Hz, like those for the stones”).

Regarding claim 7, Kamaya as modified by Parish above disclose all of the limitations of claim 1 as discussed above.
Kamaya as modified by Parish above further discloses wherein introducing a variation from the nominal frequency into the drive signal, the variation being at least one order of magnitude less than the nominal frequency includes introducing a variation from the nominal frequency into the drive signal, the variation being at least two orders of magnitude less than the nominal pulse repetition frequency (Kamaya, Pg 216, Col 1, Para 2; “Doppler frequency was 6 MHz [...] At each increment of color-write priority, the pulse repetition frequency values of 700, 1000, and 1500 Hz were recorded”).

Regarding claim 8, Kamaya as modified by Parish above disclose all of the limitations of claim 1 as discussed above.
Kamaya as modified by Parish above further discloses wherein introducing a variation from the nominal frequency into the drive signal, the variation being at least one order of magnitude less than the nominal frequency includes introducing a variation (Kamaya, Pg 216, Col 1, Para 2; “Doppler frequency was 6 MHz [...] At each increment of color-write priority, the pulse repetition frequency values of 700, 1000, and 1500 Hz were recorded”).

Regarding claim 9, Kamaya as modified by Parish above disclose all of the limitations of claim 1 as discussed above.
Kamaya as modified by Parish above discloses the claimed invention except for the variation being at least four orders of magnitude less than the nominal pulse repetition frequency. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the variation be at least four orders of magnitude less than the nominal pulse repetition frequency, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Here, Kamaya discloses that using lower frequencies as being at least partially responsible for producing the twinkling artifacts. (Kamaya, Pg 217, Col 3, Para 1; “This aliasing was especially seen at lower pulse repetition frequency values”) (Kamaya, Results and Discussion sections; discussing the twinkling at lower versus higher tested frequencies) Please note that in the instant application, paragraph 9 of the published specification, applicant has not disclosed any criticality for the claimed limitations.

Regarding claim 10, Kamaya as modified by Parish above disclose all of the limitations of claim 1 as discussed above.
Kamaya as modified by Parish above discloses the claimed invention except for the variation being at least four orders of magnitude less than the nominal pulse repetition frequency. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the variation be at least five orders of magnitude less than the nominal pulse repetition frequency, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Here, Kamaya discloses that using lower frequencies as being at least partially responsible for producing the twinkling artifacts. (Kamaya, Pg 217, Col 3, Para 1; “This aliasing was especially seen at lower pulse repetition frequency values”) (Kamaya, Results and Discussion sections; discussing the twinkling at lower versus higher tested frequencies) Please note that in the instant application, paragraph 9 of the published specification, applicant has not disclosed any criticality for the claimed limitations.

Regarding claim 11, Kamaya as modified by Parish above disclose all of the limitations of claim 1 as discussed above.
Kamaya as modified by Parish above discloses the claimed invention except for the variation being at least four orders of magnitude less than the nominal pulse repetition frequency. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the variation be at least six orders of magnitude less than the nominal pulse repetition frequency, since it has been held that (Kamaya, Pg 217, Col 3, Para 1; “This aliasing was especially seen at lower pulse repetition frequency values”) (Kamaya, Results and Discussion sections; discussing the twinkling at lower versus higher tested frequencies) Please note that in the instant application, paragraph 9 of the published specification, applicant has not disclosed any criticality for the claimed limitations.

Regarding claim 12, Kamaya as modified by Parish above disclose all of the limitations of claim 1 as discussed above.
Kamaya as modified by Parish above further discloses wherein introducing a variation from the nominal frequency into the drive signal, the variation being at least one order of magnitude less than the nominal frequency includes introducing a variation from a nominal pulse repetition frequency into the drive signal (Kamaya, Pg 216, Col 3, Para 3; “Machine settings were systematically varied, and color Doppler images and spectral images were obtained. [...] At each Doppler gain setting, pulse repetition frequency settings were varied from 1250 to 10,000 Hz, like those for the stones”) (Kamaya, Pg 216, Col 1, Para 2; “Doppler frequency was 6 MHz [...] At each increment of color-write priority, the pulse repetition frequency values of 700, 1000, and 1500 Hz were recorded”).

Regarding claim 13, Kamaya as modified by Parish above disclose all of the limitations of claim 1 as discussed above.
Kamaya as modified by Parish above further discloses wherein introducing a variation from the nominal frequency into the drive signal includes introducing a variation from a nominal pulse repetition frequency into the drive signal over a plurality of pulses emitted during a Doppler mode of operation during capture of one or more Doppler frames of ultrasound data (Kamaya, Pg 216, Col 2, Para 2; “When collecting color Doppler data for analysis, we filled a 117-frame cine loop”).

Regarding claim 14, Kamaya discloses an ultrasound system (Kamaya, Pg 216, Col 1, Para 1; “All scanning was performed using an HDI 5000 sonography machine (Philips Medical Systems, Bothell, WA) with an L 10–5 linear array probe fixed in a ring clamp.”), the ultrasound system comprising:
at least one ultrasound transducer (Kamaya, Pg 216, Col 1, Para 1; “All scanning was performed using an HDI 5000 sonography machine (Philips Medical Systems, Bothell, WA) with an L 10–5 linear array probe fixed in a ring clamp.”);
a control system including at least one drive circuit, that in operation:
generates a drive signal having a nominal pulse repetition frequency (Kamaya, Pg 216, Col 1, Para 2; “Doppler frequency was 6 MHz”);
introduces a variation from the nominal frequency into the drive signal (Kamaya, Pg 216, Col 3, Para 3; “Machine settings were systematically varied, and color Doppler images and spectral images were obtained. [...] At each Doppler gain setting, pulse repetition frequency settings were varied from 1250 to 10,000 Hz, like those for the stones”) (Kamaya, Pg 216, Col 1, Para 2; “At each increment of color-write priority, the pulse repetition frequency values of 700, 1000, and 1500 Hz were recorded”); and
causes the at least one ultrasound transducer to emit an ultrasound signal having a varied pulse repetition frequency, the varied pulse repetition frequency representing the variation from the nominal pulse repetition frequency (Kamaya, Pg 216, Col 3, Para 3; “Machine settings were systematically varied, and color Doppler images and spectral images were obtained. [...] At each Doppler gain setting, pulse repetition frequency settings were varied from 1250 to 10,000 Hz, like those for the stones”) (Kamaya, Pg 216, Col 1, Para 2; “At each increment of color-write priority, the pulse repetition frequency values of 700, 1000, and 1500 Hz were recorded”); and
wherein the at least one ultrasound transducer is coupled to the control system to provide signals to the control system, the signals representative of return signals received by the at least one ultrasound transducer, and the control system is operable to detect, in a color Doppler mode of operation, a twinkling artifact in the received return signal, the twinkling artifact resulting from interaction of the ultrasound signal having the varied pulse repetition frequency with at least a portion of a point that is ultrasound reflective and has an irregular surface (Kamaya, Pg 216, Col 3, Para 4; “Evaluation was performed using spectral imaging. Interrogation points were chosen in those areas that showed twinkling artifact on color Doppler sonography”) (Kamaya, Pg 218, Col 1, Para 3; “there was clearly a trend toward more broadening with rougher surfaces”) (Kamaya, Pg 217, Col 3, Para 2; “Flat surfaces did not show any color Doppler twinkling artifact”) (Kamaya, Results and Discussion sections; discussing how the twinkling is caused at least in part due to the irregular surface”).
Kamaya does not disclose wherein a marker is localized in bodily tissue based at least in part on the twinkling artifact in a color Doppler mode of operation.
In an analogous Doppler ultrasound twinkling artifact localization field of endeavor Parish discloses wherein a marker is localized in bodily tissue based at least in part on a twinkling artifact (Parish, Para 4; “imaging the biopsy site marker using Doppler sonography, and identifying the marker based on twinkling artifact appearing on the Doppler sonography”) in a color Doppler mode of operation (Parish, Para 19; ““Doppler aliasing artifact” (hereinafter referred to as “twinkling artifact”)—a color phenomenon visible on Doppler ultrasound. Color Doppler mode in clinical diagnostic ultrasound is traditionally used to detect motion, particularly blood flow”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kamaya wherein a marker is localized in bodily tissue based at least in part on the twinkling artifact in a color Doppler mode of operation in order to enable medical practitioners to identify the biopsied area at a later time as taught by Parish (Parish, Para 14).

Regarding claim 15, Kamaya as modified by Parish above disclose all of the limitations of claim 14 as discussed above.
Kamaya as modified by Parish above further discloses wherein introducing the variation into the drive signal is in addition to any variation resulting from clock jitter, if (Kamaya, Pg 221, Col 1, Para 2; discussing the presence of jitter in the system due to machine noise which is separate from the previously discussed variation; “The variations of this error frequency were largely independent of pulse repetition frequency”).

Regarding claim 16, Kamaya as modified by Parish above disclose all of the limitations of claim 14 as discussed above.
Kamaya as modified by Parish above further discloses wherein introducing the variation into the drive signal includes introducing a defined variation in pulse repetition frequency into the drive signal (Kamaya, Pg 221, Col 3, Para 3; discussing changing the pulse repetition frequency to a plurality of different frequencies over time; “Machine settings were systematically varied, and color Doppler images and spectral images were obtained. [...] At each Doppler gain setting, pulse repetition frequency settings were varied from 1250 to 10,000 Hz, like those for the stones”).

Regarding claim 17, Kamaya as modified by Parish above disclose all of the limitations of claim 14 as discussed above.
Kamaya as modified by Parish above further discloses wherein introducing a defined variation in pulse repetition frequency into the drive signal includes introducing a defined variation in pulse repetition frequency that changes over time in a defined pattern into the drive signal (Kamaya, Pg 221, Col 3, Para 3; discussing changing the pulse repetition frequency to a plurality of different frequencies over time; “Machine settings were systematically varied, and color Doppler images and spectral images were obtained. [...] At each Doppler gain setting, pulse repetition frequency settings were varied from 1250 to 10,000 Hz, like those for the stones”).

Regarding claim 20, Kamaya as modified by Parish above disclose all of the limitations of claim 14 as discussed above.
Kamaya as modified by Parish above further discloses wherein to introduce a variation from the nominal frequency into the drive signal, the variation being at least one order of magnitude less than the nominal pulse repetition frequency, the control system introduces a variation from the nominal frequency into the drive signal, the variation at least two orders of magnitude less than the nominal pulse repetition frequency (Kamaya, Pg 216, Col 1, Para 2; “Doppler frequency was 6 MHz [...] At each increment of color-write priority, the pulse repetition frequency values of 700, 1000, and 1500 Hz were recorded”).

Regarding claim 21, Kamaya as modified by Parish above disclose all of the limitations of claim 14 as discussed above.
Kamaya as modified by Parish above further discloses wherein to introduce a variation from the nominal frequency into the drive signal, the variation being at least one order of magnitude less than the nominal pulse repetition frequency, the control system introduces a variation from the nominal frequency into the drive signal, the variation at least three orders of magnitude less than the nominal pulse repetition frequency (Kamaya, Pg 216, Col 1, Para 2; “Doppler frequency was 6 MHz [...] At each increment of color-write priority, the pulse repetition frequency values of 700, 1000, and 1500 Hz were recorded”).

Regarding claim 22, Kamaya as modified by Parish above disclose all of the limitations of claim 14 as discussed above.
Kamaya as modified by Parish above discloses the claimed invention except for the variation being at least four orders of magnitude less than the nominal pulse repetition frequency. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the variation be at least four orders of magnitude less than the nominal pulse repetition frequency, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Here, Kamaya discloses that using lower frequencies as being at least partially responsible for producing the twinkling artifacts. (Kamaya, Pg 217, Col 3, Para 1; “This aliasing was especially seen at lower pulse repetition frequency values”) (Kamaya, Results and Discussion sections; discussing the twinkling at lower versus higher tested frequencies) Please note that in the instant application, paragraph 9 of the published specification, applicant has not disclosed any criticality for the claimed limitations.

Regarding claim 23, Kamaya as modified by Parish above disclose all of the limitations of claim 14 as discussed above.
Kamaya as modified by Parish above discloses the claimed invention except for the variation being at least four orders of magnitude less than the nominal pulse (Kamaya, Pg 217, Col 3, Para 1; “This aliasing was especially seen at lower pulse repetition frequency values”) (Kamaya, Results and Discussion sections; discussing the twinkling at lower versus higher tested frequencies) Please note that in the instant application, paragraph 9 of the published specification, applicant has not disclosed any criticality for the claimed limitations.

Regarding claim 24, Kamaya as modified by Parish above disclose all of the limitations of claim 14 as discussed above.
Kamaya as modified by Parish above discloses the claimed invention except for the variation being at least four orders of magnitude less than the nominal pulse repetition frequency. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the variation be at least six orders of magnitude less than the nominal pulse repetition frequency, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Here, Kamaya discloses that using lower frequencies as being at least partially responsible for producing the twinkling artifacts. (Kamaya, Pg 217, Col 3, Para 1; “This aliasing was especially seen at lower pulse repetition frequency values”) (Kamaya, Results and Discussion sections; discussing the twinkling at lower versus higher tested frequencies) Please note that in the instant application, paragraph 9 of the published specification, applicant has not disclosed any criticality for the claimed limitations.

Regarding claim 26, Kamaya as modified by Parish above disclose all of the limitations of claim 14 as discussed above.
Kamaya as modified by Parish above further discloses wherein introducing a variation from the nominal frequency into the drive signal, the variation being at least one order of magnitude less than the nominal frequency includes introducing a variation from a nominal pulse repetition frequency into the drive signal (Kamaya, Pg 216, Col 3, Para 3; “Machine settings were systematically varied, and color Doppler images and spectral images were obtained. [...] At each Doppler gain setting, pulse repetition frequency settings were varied from 1250 to 10,000 Hz, like those for the stones”) (Kamaya, Pg 216, Col 1, Para 2; “Doppler frequency was 6 MHz [...] At each increment of color-write priority, the pulse repetition frequency values of 700, 1000, and 1500 Hz were recorded”).

Regarding claim 27, Kamaya as modified by Parish above disclose all of the limitations of claim 14 as discussed above.
Kamaya as modified by Parish above further discloses wherein to introduce a variation from the nominal frequency into the drive signal the control system introduce a variation from a nominal pulse repetition frequency into the drive signal over a plurality (Kamaya, Pg 216, Col 2, Para 2; “When collecting color Doppler data for analysis, we filled a 117-frame cine loop”).

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kamaya and Parish as applied to claims 2 and 14 above, and further in view of Sapozhnikov et al. (US9743909, hereafter Sapozhnikov).
Regarding claim 5, Kamaya as modified by Parish above disclose all of the limitations of claim 2 as discussed above.
Kamaya as modified by Parish above does not clearly and explicitly disclose wherein introducing the variation into the drive signal includes introducing a random variation in pulse repetition frequency into the drive signal.
In an analogous Doppler ultrasound twinkling artifact localization field of endeavor Sapozhnikov discloses (Sapozhnikov, Col 30, lines 7-26; “Interleaving Doppler case, the autocorrelation amplitude changes randomly across the pulse pairs, therefore, the more pulses are delivered, the stronger the Doppler signal. The number of pulses in the ensemble can thus be adjusted based on the needs in a particular situation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kamaya as modified by Parish above does wherein introducing the variation into the drive signal includes introducing a random variation in pulse repetition frequency into the drive signal in order to adjust the number of pulses as needed as taught by Sapozhnikov (Sapozhnikov, Col 30, lines 7-26).

Regarding claim 18, Kamaya as modified by Parish above disclose all of the limitations of claim 14 as discussed above.
Kamaya as modified by Parish above does not clearly and explicitly disclose wherein introducing the variation into the drive signal includes introducing a random variation in pulse repetition frequency into the drive signal.
In an analogous Doppler ultrasound twinkling artifact localization field of endeavor Sapozhnikov discloses (Sapozhnikov, Col 30, lines 7-26; “Interleaving Doppler case, the autocorrelation amplitude changes randomly across the pulse pairs, therefore, the more pulses are delivered, the stronger the Doppler signal. The number of pulses in the ensemble can thus be adjusted based on the needs in a particular situation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kamaya as modified by Parish above does wherein introducing the variation into the drive signal includes introducing a random variation in pulse repetition frequency into the drive signal in order to adjust the number of pulses as needed as taught by Sapozhnikov (Sapozhnikov, Col 30, lines 7-26).

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kamaya and Parish as applied to claims 2 and 14 above, and further in view of Byram et al. (US20190365345, hereafter Byram).
Regarding claim 6, Kamaya as modified by Parish above disclose all of the limitations of claim 2 as discussed above.

In an analogous Doppler ultrasound twinkling artifact localization field of endeavor Byram discloses introducing a delay into the drive signal by a delay circuit (Byram, Para 49; “At step 210, the computing system can apply delays to a transmitted channel signal. The transmitted channel signal will focus at a single depth and lateral location in the sample of interest. In step 220, the signals can be received and then dynamically delayed to achieve receive focusing at all depths in the sample of interest for that lateral location”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kamaya as modified by Parish above d wherein introducing the variation into the drive signal includes introducing a delay into the drive signal by a delay circuit in order to focus the twinkling artifact signals at all depths in the area of interest as taught by Byram (Byram, Para 49).

Regarding claim 19, Kamaya as modified by Parish above disclose all of the limitations of claim 14 as discussed above.
Kamaya as modified by Parish above does not clearly and explicitly disclose wherein introducing the variation into the drive signal includes introducing a delay into the drive signal by a delay circuit.
In an analogous Doppler ultrasound twinkling artifact localization field of endeavor Byram discloses introducing a delay into the drive signal by a delay circuit (Byram, Para 49; “At step 210, the computing system can apply delays to a transmitted channel signal. The transmitted channel signal will focus at a single depth and lateral location in the sample of interest. In step 220, the signals can be received and then dynamically delayed to achieve receive focusing at all depths in the sample of interest for that lateral location”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kamaya as modified by Parish above d wherein introducing the variation into the drive signal includes introducing a delay into the drive signal by a delay circuit in order to focus the twinkling artifact signals at all depths in the area of interest as taught by Byram (Byram, Para 49).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793